Citation Nr: 1326540	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  06-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include Meniere's disease, to include as secondary to service-connected bilateral hearing loss and/or right ear tinnitus.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


WITNESSES AT HEARING ON APPEAL

The Veteran and his agent



INTRODUCTION

The Veteran served on active duty from March 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in June 2006.  He also testified at a personal hearing before the undersigned, sitting at the RO in June 2007.  Transcripts of those hearings have been associated with the claims file.  

This appeal was previously before the Board in May 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the May 2013 remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

In the May 2013 remand, the Board requested that the RO/AMC schedule the Veteran for a VA examination.  The examiner was asked to determine the nature and etiology of the Veteran's claimed Meniere's disease, if any, including whether it is at least as likely as not that the Veteran had Meniere's disease that is related to his service in the military, including as secondary to his service-connected bilateral hearing loss and/or right ear tinnitus.

The Veteran was afforded a VA examination in June 2013.  The VA examiner found that the Veteran had a diagnosis of peripheral vestibular disorder.  The examiner stated that the Veteran's  "dizzy complaints came after service and are unrelated to his noise exposure in service."  The examiner noted that the Veteran began having dizziness in 1998 after experiencing sudden loss of hearing in the right ear.  The examiner stated that the Veteran's audiograms have shown a complete sensorineural hearing loss in the right ear and a noise induced (service-related) hearing loss in the left ear.  The VA examiner also stated that "The Veteran has significant dizziness relating to a sudden loss of hearing [in the] right ear in 1998.  This event is unrelated to his military history of noise induced hearing loss and it is unlikely that his dizziness is related to military service."  

The Board finds that the June 2013 VA examination is inadequate.  The examiner did not provide a rationale for the opinion or address whether the Veteran's service-connected bilateral hearing loss or right ear tinnitus caused or aggravated the peripheral vestibular disorder.  Moreover, the VA examiner stated that the Veteran began having dizziness in 1998, but did not address a December 1974 report of medical history in which the Veteran reported having dizziness.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should provide the claims file to a VA clinician of appropriate expertise.  The examiner should determine the following:

(a)  Whether it is at least as likely as not (50 percent probability) that the Veteran's peripheral vestibular disorder is related to his service in the military.

The VA examiner should review the December 1974 report of medical history which noted the Veteran reported having dizziness and ear trouble.  

(b)  Whether it is at least as likely as not (50 percent probability) that the Veteran's peripheral vestibular disorder is caused or aggravated by his service-connected bilateral hearing loss and/or right ear tinnitus.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA clinician determines that an in-person examination is necessary to provide an opinion, such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for peripheral vestibular disorder, to include Meniere's disease, to include as secondary to bilateral hearing loss and/or right ear tinnitus in light of all the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



